 


109 HR 4937 IH: To amend part D of title XVIII of the Social Security Act to provide for continuity of coverage of prescription drugs under Medicare prescription drug plans for full-benefit dual eligible individuals.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4937 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mrs. Wilson of New Mexico introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to provide for continuity of coverage of prescription drugs under Medicare prescription drug plans for full-benefit dual eligible individuals. 
 
 
1.Medicare continuity of coverage of prescription drugs for full-benefit dual eligible individuals 
(a)In generalSection 1860D–2(a) of the Social Security Act (42 U.S.C. 1395w–102(a)) is amended— 
(1)in paragraph (1), by inserting subject to paragraph (6), after part C; and 
(2) by adding at the end the following new paragraph: 
 
(6)Continuation of coverage for full-benefit dual eligible individuals transitioning from medicaid coverageIn the case of an individual who, as of date the individual is first enrolled under a prescription drug plan under this part (or an MA–PD plan under part D), is a full-benefit dual eligible individual and is being provided medical assistance for a prescription drug or biological under title XIX that may be covered as a covered part D drug under this part, qualified prescription drug coverage must include coverage for such drug without the application of coverage limitations, such as prior authorization or quantity limits, unless a prescribing physician certifies that the coverage of such drug is not medically necessary, regardless of whether the individual subsequently remains a full-benefit dual eligible individual.. 
(b)Effective dateThe amendments made by subsection (a) shall be effective as if included in the enactment of Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).  
 
